Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-12-00563-CV

                       IN THE INTEREST OF A.R., H.R., and D.R., Children

                     From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010-PA-02447
                        Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Patricia O. Alvarez, Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: February 20, 2013

AFFIRMED

           This is an appeal from the trial court’s order terminating Appellants’ parental rights to

their three children. The court-appointed appellate attorney for each appellant filed a brief

containing a professional evaluation of the record and demonstrating that there are no arguable

grounds to be advanced. Each attorney concludes that the appeal for his respective client is

frivolous and without merit. The briefs meet the requirements of Anders v. California, 386 U.S.
738 (1967). See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at * 4 (Tex. App.—San

Antonio May 21, 2003, no pet.) (applying Anders procedure in an appeal from a termination of

parental rights) (mem. op.); see also In re K.M., 98 S.W.3d 774, 775 (Tex. App.—Fort Worth

2003, order) (same).
                                                                                 04-12-00563-CV


       The attorney for each appellant certified that a copy of his brief was delivered to his

respective client who was advised of his or her right to examine the record and to file a pro se

brief. Neither parent filed a pro se brief. After reviewing the record, we agree that each

Appellant’s appeal is frivolous and without merit. We affirm the trial court’s order and grant

each Appellant’s attorney’s motion to withdraw.



                                                  Patricia O. Alvarez, Justice




                                              -2-